579 N.W.2d 859 (1998)
457 Mich. 423
Cindy L. CAMERON and Lawrence Cameron, Plaintiffs,
v.
MONROE COUNTY PROBATE COURT and its Judge Of Probate, James McCauley Seitz, jointly and severally, Defendants.
MONROE COUNTY PROBATE COURT, Third-Party Plaintiff-Appellant,
v.
MONROE COUNTY, Third-Party Defendant-Appellee.
Docket No. 106060, Calendar No. 10.
Supreme Court of Michigan.
Argued November 5, 1997.
Decided May 26, 1998.
*860 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and Richard P. Gartner and John S. Mackey, Assistant Attorneys General, Lansing, for third-party plaintiff-appellant.
Cummings, McClorey, Davis & Acho, P.C. by Gail P. Massad, Livonia, for third-party defendant-appellee.

Opinion
WEAVER, Justice.
The question presented in this case is whether the county is responsible for paying a judgment entered against the probate court when the plaintiffs alleged discrimination under the Civil Rights Act, M.C.L. § 37.2101 et seq.; M.S.A. § 3.548(101) et seq., by the probate judge.
The facts of the underlying suit were wellsummarized by the Court of Appeals:
Cindy Cameron was formerly employed as Judge Seitz' judicial secretary. She resigned her position in 1990 when Judge Seitz became hostile toward her shortly after she announced her intention to marry plaintiff Lawrence Cameron. Judge Seitz was removed from his judicial office in 1993 for judicial misconduct involving, in part, his relationship with, and conduct toward, Cindy Cameron. [214 Mich.App. 681, 683, n. 2, 543 N.W.2d 71 (1995).]
Cindy and Lawrence Cameron, former employees of the probate court, brought suit, alleging marital discrimination and violations of the Civil Rights Acts by the probate court judge. Pursuant to a mediation agreement that was accepted by both plaintiffs and the *861 Monroe County Probate Court,[1] a judgment of $25,000 was entered against the probate court. The plaintiffs received $25,000 from the state of Michigan.
The probate court had filed a third-party complaint against Monroe County, alleging that the county was responsible for paying any judgment that might be rendered against the probate court. The trial court granted the county's motion for summary disposition, ruling that the county is not responsible for payment of any judgment entered against the probate court. The Court of Appeals affirmed. We reverse and dismiss the third-party complaint.

I

A
In contending that the county is not responsible for paying the judgment, defendant relies on Kell v. Johnson, 186 Mich.App. 562, 465 N.W.2d 26 (1990), which held that the state would be primarily responsible for a judgment entered against the district court or district court judge. We find that this case, entered before Grand Traverse Co. v. Michigan, 450 Mich. 457, 538 N.W.2d 1 (1995), was wrongly decided. Its reasoning was based on the premise that the county was liable only for those expenses that were specifically allocated to the county by statute. However, M.C.L. § 600.8103(1); M.S.A. § 27A.8103(1) provides that the county is responsible for "maintaining, financing and operating the district court ... except as otherwise provided in this act." Thus, contrary to the holding in Kell, the plain language of the statutory provision dictates that the county is responsible for all expenses of maintaining, financing, and operating the district court, unless otherwise specified.

B
In reaching its decision that the county need not pay the judgment entered against the probate court, the Court of Appeals relied on Employees & Judge of the Second Dist. Court v. Hillsdale Co., 423 Mich. 705, 378 N.W.2d 744 (1985). It said that "the funding obligation of a local funding unit extends only to the provision of those funds that are `necessary to the performance [by the court] of its statutorily mandated function.' Payment of a money judgment is not a statutory function of the probate court." 214 Mich.App. at 689, 543 N.W.2d 71 (citations omitted).
In so holding, the Court of Appeals incorrectly interpreted our holding in Hillsdale to mean that the county was responsible for paying only those expenses spelled out by statute. This is an inaccurate reading of the case. In Hillsdale, this Court did not limit the county's obligation to statutory functions, but merely limited the scope of its decision to statutory functions. The issue was when the district court could compel funding in excess of appropriations from the local funding unit. This Court held that "Where the Legislature has by statute granted authority or created a duty, the local funding unit may not refuse to provide adequate funding to fulfill the function." The Court specifically did not consider "when and under what standards the judiciary may compel expenditures beyond those appropriated to fulfill a statutory function." Id. at 721-722, 378 N.W.2d 744.
This unanswered question was dealt with in Grand Traverse Co., when we held that the state is not constitutionally required to fund the entire cost of trial court operations, and recognized that trial courts historically have operated on local funds and resources. Because there is no statutory authority specifying who will pay a judgment entered against the probate court for civil rights violations of a probate court employee, it must be paid by the local funding unit, the county.

C
It is well established that "Despite the fact that the courts have always been regarded as part of state government, they have operated historically on local funds and resources." Grand Traverse Co, supra at *862 473-474, 538 N.W.2d 1. Although the expenses of justice are incurred for the benefit of the state, they are charged against the counties in accordance with old usage, as a proper method of distributing the burden. Id., citing People ex rel. Schmittdiel v. Wayne Co. Bd. of Auditors, 13 Mich. 233 (1865).
The county contends, correctly, that employment discrimination is not an "expense of justice." However, supervision and administration of court personnel is a necessary expense of justice for which the county is expected to pay. The mediation judgment entered against the county is the result of poor or inappropriate administration. Just as the county would benefit from the wise and efficient administration of the judges its voters elect, so it suffers from the thoughtless and improper administration in the instant case.

II
Appellant also argues that the circuit court lacked jurisdiction over the third-party complaint because it could not adjudicate the state's liability for money damages. Appellant contends that the third-party complaint should have been brought in the Court of Claims, which has exclusive jurisdiction over claims for money damages against the state. M.C.L. § 600.6419; M.S.A. § 27A.6419, Silverman v. Univ. of Michigan Bd. of Regents, 445 Mich. 209, 516 N.W.2d 54 (1994).
However, the third-party complaint by the appellant probate court asked only that the court order the county to pay the judgment. The state was not made a party to the complaint, nor did the court attempt to order the state to pay the complaint. The order merely stated that the county was not liable, without attempting to impose such liability on the state. Therefore, appellant's claim that the circuit court lacked jurisdiction has no merit.

III
We conclude that counties are responsible for paying judgments entered against courts in such tort actions. The trial court, accordingly, erred in granting the county's motion for summary disposition of the third-party complaint. If the probate court had been found liable to plaintiff, the county would be liable for any resulting judgment as a matter of law.
Here, however, we are faced with unusual circumstances. There was no finding of liability; rather, the special administrator accepted a mediation evaluation on behalf of the probate court. Further, the probate court did not pay the settlement amount. In the third-party complaint, the probate court sought indemnification from the county "[i]n the event Monroe County Probate Court is liable for the claims alleged by Plaintiffs." Assuming, arguendo, that the county could state a claim for indemnification, it is clear that the probate court is not entitled to indemnification from the county here because the underlying claim was resolved at no cost to the probate court. Thus, we need not remand this matter for resolution of the third-party complaint. We, accordingly, reverse the Court of Appeals decision affirming the trial court's grant of summary disposition to the county and dismiss the third-party complaint.
MALLETT, C.J., and BRICKLEY, MICHAEL F. CAVANAGH, BOYLE, MARILYN J. KELLY, and TAYLOR, JJ., concurred with WEAVER, J.
NOTES
[1]  The State Court Administrator (SCA), was acting as the Special Administrator for the Probate Court. The SCA accepted the mediation evaluation on behalf of the probate court, apparently against the wishes of the county.